Name: Council Regulation (EEC) No 4188/87 of 21 December 1987 opening, allocating and providing for the administration of a Community tariff quota for 'Sljivovica' plum spirit falling within code ex 2208 90 33 of the combined nomenclature and originating in Yugoslavia (1988)
 Type: Regulation
 Subject Matter: tariff policy;  political geography;  beverages and sugar
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 400 / 37 COUNCIL REGULATION (EEC) No 4188 / 87 of 21 December 1987 opening, allocating and providing for the administration of a Community tariff quota for 'Sljivovica' plum spirit falling within code ex 2208 90 33 of the combined nomenclature and originating in Yugoslavia ( 1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, for the quota should be applied consistently to all imports of the products in question into all Member States until the quota is exhausted ; whereas , in the light of these principles , allocation of the Community tariff quota among certain Member States would seem to preserve the Community nature of the quota ; whereas in order to correspond as closely as possible to the real trend of the market for the products in question the allocation should reflect the requirements of the Member States based on statistics of imports of the said products from Yugoslavia during a representative reference period and on the economic outlook for the quota period in question ; Having regard to the proposal from the Commission , Whereas during the last three years for which statistics are . available imports into the Member States were as follows : (hectolitres) Whereas Article 21 of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ( J ), as supplemented by the Additional Protocol to that Agreement establishing new trade arrangements ( 2 ), provides that plum spirit under the name of 'Sljivovica' falling within code ex 2208 90 33 of the combined nomenclature and originating in Yugoslavia is to be imported into the Community at a duty of 0,3 ECU per hectolitre per % degree of alcohol plus 3 ECU per hectolitre , within the limits of an annual Community tariff quota of 5 420 hectolitres ; whereas those products must be accompanied by a certificate of authenticity ; whereas the quota in question should be opened for 1988 ; Member State 1984 1985 1986 Benelux 39 71 20 Denmark 5 20,13 9 Germany 2 911 3 205 758 Greece    Spain n.c . n.c . 6 France 35 38 36 Ireland    Italy    Portugal n.c . n.c .  United Kingdom 3  10 Whereas the customs duty levied under the above tariff quota is to be dismantled over the same periods and at the same rates as provided for in Articles 75 and 243 of the Act . of Accession of Spain and Portugal ; Whereas , within the limits of the above tariff quota , the Kingdom of Spain and the Portuguese Republic are to apply customs duties calculated in accordance with Council Regulation (EEC) No 4150 / 87 of 21 December 1987 , laying down arrangements for Spain and Portugal's trade with Yugoslavia and amending Regulation (EEC) No 449 / 86 and (EEC) No 2573 / 87 ( 3 ); Whereas , from 1 January 1988 the nomenclature in the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System; whereas this Regulation must take account of that fact by using the combined nomenclature codes and Taric code numbers of the products concerned ; Whereas during the last three years the products concerned were imported regularly only by certain Member States and not at all or only occasionally by the other Member States ; whereas , under these circumstances , in the first phase , initial shares should be allocated only to the genuine importing Member States and the other Member States should be guaranteed access to the benefit of the tariff quotas when imports actually take place in those Member States ; whereas these allocation arrangements will ensure the uniform levy of the applicable duties ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down (M OJ No L 41 , 14 . 2 . 1983 , p. 2 . Whereas , to allow for the trend of imports of the products concerned in the various Member States , the quota volume should be divided into two parts , the first being allocated among certain Member States and the second held as a ( 2 ) OJ No L 389 , 31 . 12 . 1987 , p . 73 . ( 3 ) OJ No L 389 , 31 . 12 . 1987 , p. 1 . No L 400 / 38 Official Journal of the European Communities 31 . 12 . 87 reserve to cover any subsequent requirements of those Member States which have used up their initial shares and any requirements which might arise in the other Member States ; whereas , to afford importers in each Member State some degree of certainty , an appropriate level for the first part of the Community quota would , in the present circumstances , be 67% of the quota volume; is essential that the Member State concerned should return a significant proportion thereof to the Community reserve in order to prevent part of the Community quota from remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION: Whereas the initial shares of the Member States may be used up at different rates ; whereas , in order to avoid any break in the continuity of supplies on this account , it should be provided that anyMember State which has almost used up its initial quota share should draw an additional share from the Community reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many times as the reserve allows ; whereas these initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close cooperation between the Member States and the Commission and the latter must be able to monitor the extent to which the quota volume has been used up and inform the Member States accordingly ; Article 1 1 . From 1 January to 3 1 December 1988 the customs duty applicable to imports into the Community of the following products originating in Yugoslavia shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below: Whereas if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused , it Order No CN code Description Quota (hectolitres ) Quota duty 09.1503 ex 2208 90 33     Plum , pear or cherry spirit ( excluding liqueurs):  Plum spirit marketed under the name of Sljivovica , in containers holding two litres or less -\ I 5 420 &gt; 0,3 ECU per hectolitre per % - degree of alcohol plus 3 ECU per hectolitre Within the limits of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with Regulation (EEC) No 4150 / 87 . 2 . Imports of these products must be accompanied by a certificate of authenticity issued by the competent Yugoslav authority and conforming with the model annexed to this Regulation . 2 . The second part of the quota , amounting to 1 800 hectolitres , shall constitute the reserve . 3 . If an importer gives notification of imminent imports of the products concerned into the other Member States and applies to take advantage of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . Article 2 1 . A first part of the Community tariff quota referred to in Article 1 amounting to 3 620 hectolitres shall be allocated among certain Member States ; without prejudice to Article 5 , the quota shares shall be valid until 31 December 1988 and shall be as follow: (hectolitres) Benelux 65 Denmark 15 Germany 3 530 France 5 United Kingdom 5 Article 3 1 . If a Member State has used 90 % or more of its initial quota share as specified in Article 2 ( 1 ), or of that share less any portion returned to the reserve pursuant to Article 5 , it shall forthwith , by notifying the Commission and to the extent that the reserve so permits , draw a second share equal to 15 % of its initial share , rounded up where necessary to the next whole number . 2 . If, after its initial quota share has been used up , a Member State has used up 90 % or more of its second share 31 . 12 . 87 Official Journal of the European Communities No L 400 / 39 It shall inform the Member States not later than 5 October 1988 of the state of the reserve following any return of quota shares pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the final drawing. as well , it shall , using the procedure provided for in paragraph 1 and to the extent that the reserve so permits , draw a third share equal to 7,5 % of its initial share , rounded up where necessary to the next whole number . 3 . If, after its second share has been used up , a Member State has used 90 % or more of its third share , it shall , using the procedure provided for in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those specified in the said paragraphs if there is reason to believe that they might not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 enable imports to be charged without interruption against their accumulated share of the Community quota . 2 . Member States shall ensure that importers of the products concerned have free access to the quota shares allocated to them. 3 . Member States shall charge imports of the products concerned against their quota shares as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its quota share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 5 By 1 October 1 988 at the latest Member States must return to the reserve the unused portion of their initial share which , on 15 September 1988 , is in excess of 20% ofthe initial volume. Theymay return a greater portion if there is reason to believe that it might not be used . By 1 October 1988 at the latest Member States must notify the Commission of the total quantities of the products concerned imported on or before 15 September 1988 and charged against the Community quotas and of any portion of their initial share that they are returning to the reserve . Article 8 At the request of the Commission , Member States shall inform it of imports of the products concerned actually charged against their quota share . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with .Article 6 The Commission shall keep account of the shares drawn by Member States pursuant to Articles 2 and 3 and shall inform each Member State of the extent to which the reserve has been used up as soon as it has been notified . Article 10 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987. For the Council The President B. HAARDER class="page"> ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 2 No ORIGINAL1 Exporter (name , full address , country) Exportateur (nom, adresse complÃ ¨te , pays) 4 Country of destination Pays de destination 3 Quota year AnnÃ ©e contingentais 6 Issuing authority Organisme Ã ©metteur5 Consignee (name, full address , country) Destinataire (nom, adresse complÃ ¨te , pays) 7 CERTIFICATE OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ 8 Place and date of shipment  Means of transport Lieu et date d'embarquement Moyen de transport Plum spirit 'Sljivovica' Eau-de-vie de prunes «Ã ¡ljivovica » (CN Code ex 2208 90 33) (Code NC ex 2208 90 33) 9 Marks and numbers  Number and kind of packages Marques et numÃ ©ros  Nombre et nature des colis 11 Litres Litres 10 vol of alcohol Wo vol d'alcool 12 vol of alcohol and litres ( in words) &lt;M&gt; vol d'alcool et litres (en lettres) 13 CERTIFICATE BY THE ISSUING AUTHORITY  VISA DE L'ORGANISME Ã METTEUR I hereby certify that the plum spirit 'Sljivovica' described in this certificate corresponds with the definition given on the reverse. Je certifie que l'eau-de-vie de prunes «Sljivovica » dÃ ©crite dans ce certificat correspond Ã la dÃ ©finition figurant au verso . Place Lieu Date Date (Stamp and signature ) (Cachet et signature) DEFINITION Plum spirit with an alcoholic strength of 40 % vol or more, marketed under the name Ã LJIVOVICA, corresponding to the specifications laid down in the Regulation relating to the quality of spirituous beverages, published in the Official Journal of the Socialist Federal Republic of Yugoslavia on 7 October 1971 . DÃ FINITION Eau-de-vie de prunes ayant un titre alcoomÃ ©trique Ã ©gal ou supÃ ©rieur Ã 40 % vol , commercialisÃ ©e sous la dÃ ©nomination Ã LJIVOVICA correspondant Ã la spÃ ©cification reprise dans la rÃ ©glementation relative Ã la qualitÃ © des boissons alcooliques publiÃ ©e au Journal officiel de la rÃ ©publique socialiste fÃ ©dÃ ©rative de Yougoslavie le 7 octobre 1971 .